DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Commensurate with PG 0004 of Applicant’s specification, Janus membranes are given the broadest reasonable interpretation of membrane materials engineered to have differing properties at their opposite surfaces.

Response to Amendment
Examiner notes the amendment filed 25 OCT 2021.  The status of the claims is as follows:
Claims 1, 4-7, 9-11, 13, and 15-19 are pending.
Claims 1 and 13 are amended.
Claims 2, 3, 8, 12, 14, and 20 are canceled.
The amendments to Claims 1 and 13 overcome the previous rejections made under 35 U.S.C. 112(a) and (b); these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elam ‘920 (U.S. PGPub 2009/0304920) in view of Zhang ‘301 (U.S. PGPub 2011/0042301).  Hwang ‘216 (U.S. PGPub 2002/0043216) is cited as evidence of ALD process relationships between number of cycles performed and deposited film thickness.
Claim 1 – Elam ‘920 teaches a method of fabricating a Janus membrane (Figure 5C, PG 0036, PG 0039-0040; PG 0036 discloses the formation of AAO membranes with thickness of 70-75 microns; PG 0039 – 0040 teach deposition of zinc oxide in the pores of the AAO membrane to a depth of 8 microns; Figure 5C shows zinc deposition above z=0 microns, meaning that zinc was deposited on the surface face of the substrate; as zinc oxide was deposited on one face of the membrane but not on the other, the membrane will have different chemical properties on different substances and is therefore a Janus membrane) comprising:
positioning a membrane in a housing in an Atomic Layer Deposition (ALD) reactor (PG 0027, viscous flow reactor for supplying ALD reactants to form an ALD film), the membrane having a first side and a second side (PG 0031, “This mounting method causes the ALD stripes to form from only one side of the membrane.”, limiting formation from only one side requires that there be at least two sides) and comprising a material (e.g. PG 0039, AAO), the membrane positioned within the housing (shown in Figure 1, the membrane 10 is supported in a housing) with the second side adjacent to and masked by a portion of the housing (Figure 1, the downstream side is arbitrarily the second side; the cylindrical housing masks the second side from anything outside the cylindrical housing; further, the membrane is supported within the cylindrical housing and 
depositing an oxide coating on the first side of the membrane and within a network of pores within the membrane by performing multiple cycles of atomic layer deposition (PG 0039 – 0040, Figure 5C), wherein a cycle of the multiple cycles comprises the steps of:
exposing a first ALD precursor flux comprising a first ALD precursor at a first deposition temperature, a vapor pressure, and for a first exposure time (PG 0039, DEZ; the vapor necessarily occurs at a temperature with a vapor pressure; a time sequence of 1-10-1-10 where 1 is a precursor and 10 is a purge gas, see PG 0032, in unitless values is disclosed);
absorbing the first ALD precursor to the first side of the membrane and within a portion of the network of pores (PG 0039, ALD film formation; ALD film formation is necessarily an absorbing reactant process);
a purge step, after absorbing the first ALD precursor (Elam ‘920 PG 0039), comprising a pulse of inert gas for a purge time (PG 0039, the 10 portions of the sequence are purge steps);
after the purge step, exposing a second ALD precursor flux comprising water at a second deposition temperature, a second vapor pressure, and a second exposure time (PG 0039, DEZ; the vapor necessarily occurs at a temperature with a vapor pressure; a time sequence 
reacting the absorbed first ALD precursor with the second ALD precursor (PG 0039, ALD film formation; ALD film formation is necessarily an absorbing reactant process); and
forming a coating on the first side and the portion of the network of pores (PG 0040, Figure 5B);
wherein flow of the first ALD precursor in the network of pores is governed by Knudsen diffusion (PG 0030 – 0031); and
wherein the deposition of the oxide coating forms a thickness gradient of oxide coating within the network of pores (PG 0040, Figure 5B; PG 0040 discloses that the oxide penetrates 8 microns into the membrane, while PG 0037 discloses that the AAO membranes used in the tests have a thickness of 70-75 microns.  This means the oxide does not penetrate all the way through the membrane, and therefore there is a thickness gradient of oxide coating since there are portions containing no oxide coating).
Regarding the requirement of the precursors being deposited at the same first vapor pressure, the vapor pressure of the precursor in a constant flow rate and pressure of carrier gas (e.g. PG 0027, 360 sccm of nitrogen gas at 1 Torr) is equivalent to the concentration of the precursor in the chamber.  It is well settled that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, Examiner finds it obvious to select precursor vapor pressures such that a desired metal film is deposited on the substrate.
Regarding the requirement wherein the purge gas is introduced for a period between 10 and 60 seconds, Elam ‘920 teaches that the purge gas is introduced for e.g. 10 times as long as the precursor gas at PG 0039.  PG 0032 and 0039 also teaches that the precursor gas exposure time controls the depth of deposition in the pore network.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a precursor exposure time in order to obtain a desired deposition profile, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  The selection of a precursor exposure time renders obvious the selection of a commensurate purge gas time.
Elam ‘920 does not teach or suggest the following limitations of Claim 1:
Wherein the membrane lacks polar functional groups (aluminum oxide, comprised of aluminum and oxygen, has an electronegativity difference of 2.0 and is right at the common threshold between polar and non-polar bonding).
Wherein at least 150 cycles of ALD are performed.
Elam ‘920 teaches that the method has use in the field of separations membranes (PG 0011).  Zhang ‘301 teaches that filter membranes are commonly prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Polypropylene is stipulated by Applicant to be a material that lacks polar functional groups (e.g. PG 0034, Specification).  
Elam ‘920 / Zhang ‘301 do not disclose performing at least 150 ALD cycles.  Elam ‘920 discloses embodiments comprising 60 (PG 0039) and 20 (PG 0041) cycles.  It is axiomatic in ALD that controlling the number of ALD deposition cycles controls the thickness of the deposited film (e.g. Hwang ‘216 PG 0008).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to perform a number of ALD cycles sufficient to deposit a desired thickness of material on the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 
Claim 4 – Elam ‘920 / Zhang ‘301 teach the method of claim 1, wherein the membrane is polypropylene (Zhang ‘301 PG 0002).
Claim 5 – Elam ‘920 / Zhang ‘301 teach the method of claim 1, wherein the coating is an oxide and wherein the first ALD precursor is an organometallic precursor (Elam ‘920 PG 0039, zinc oxide deposited from diethyl zinc).  
Claim 6 – Elam ‘920 / Zhang ‘301 teach the method of claim 1, wherein the network of pores is tortuous (Elam ‘920 PG 0033, gases enter the membrane from one side and pass through the pores to the other side; as the pores pass through the membrane, the pores are necessarily tortuous).  
Claim 7 – Elam ‘920 / Zhang ‘301 teach the method of claim 1, wherein the second ALD precursor is water (Elam ‘920 PG 0039).  
Claim 9 – Elam ‘920 / Zhang ‘301 teach the method of claim 1, wherein the housing comprises a fixture and a masking plate, the fixture engageable with the masking plate and the membrane retained within the housing (Elam ‘920 Figure 1; the fixture is analogous to the tubular section surrounding the end of the backside nitrogen purge stream; the masking plate is the roughly conical element starting within the end of the fixture and extending past the membrane 10).
Claim 11 – Elam ‘920 / Zhang ‘301 teach the method of claim 1 wherein the first vapor pressure is up to 1 Torr (Elam ‘920 PG 0027 and 0038; alternatively, the vapor pressure of the precursor in a constant flow rate and pressure of carrier gas (e.g. PG 0027, 360 sccm of nitrogen gas at 1 Torr) is equivalent to the concentration of the precursor in the chamber.  It is well settled that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, Examiner finds it obvious to select precursor vapor pressures such that a desired metal film is deposited on the substrate.).
Claim 13 – Elam ‘920 teaches a method of fabricating a membrane (PG 0039) comprising:
positioning a membrane (PG 0039, AAO membrane) in a housing in an Atomic Layer deposition (ALD) reactor (PG 0027), the membrane having a first side and a second side (PG 0031, “This mounting method causes the ALD stripes to form from only one side of the membrane.”, limiting formation from only one side requires that there be at least two sides); and
depositing an oxide on the first side of the membrane and within a network of pores within the membrane by atomic layer deposition (PG 0039) by the steps of:
performing an ALD cycle of:
exposing a first ALD precursor flux comprising a first ALD precursor at a first deposition temperature, a vapor pressure, and for a first exposure time (PG 0027 and 0038 both disclose a carrier gas pressure of 1 Torr containing the precursor flux, e.g. DEZ; PG 0039 discloses 1 time unit of exposure; there is necessarily a temperature in the chamber during deposition);
absorbing the first ALD precursor to the first side of the membrane and within a portion of the network of pores (PG 0031, 
exposing a second ALD precursor flux comprising a second ALD precursor at a second deposition temperature, a vapor pressure, and for a first exposure time (PG 0027 and 0038 both disclose a carrier gas pressure of 1 Torr containing the precursor flux, e.g. water vapor; PG 0039 discloses one time unit of exposure; there is necessarily a temperature in the chamber during deposition which can be the same or different as the previous temperature);
reacting the absorbed first ALD precursor with the second ALD precursor (PG 0029); and
forming a plurality of oxide seeds on the first side and the portion of the network of pores (PG 0039, the first layer of deposit film serves as a seed layer for further reaction cycles),
wherein the ALD cycle is repeated (e.g. PG 0039, 60 cycles; PG 0037, ALD coating processes).
Elam ‘920 does not teach or suggest the following limitations of Claim 13:
Wherein the membrane lacks polar functional groups (aluminum oxide, comprised of aluminum and oxygen, has an electronegativity difference of 2.0 and is right at the common threshold between polar and non-polar bonding).
Wherein the ALD cycle is repeated 100 to 300 times.
Elam ‘920 teaches that the method has use in the field of separations membranes (PG 0011).  Zhang ‘301 teaches that filter membranes are commonly made of a variety of materials, e.g. polypropylene and anodic aluminum oxide (PG 0002).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Elam ‘920 to use e.g. polypropylene membranes for its separations membrane as suggested by Zhang ‘301, as Elam ‘920 wants to make a membrane that can be used for separating fluids based on anodic aluminum oxide and Zhang ‘301 teaches that anodic aluminum oxide and polypropylene are both known as materials for use in filtration membranes.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Polypropylene is stipulated by Applicant to be a material that lacks polar functional groups (e.g. PG 0034, Specification).
Elam ‘920 / Zhang ‘301 do not disclose performing 100 to 300 ALD cycles.  Elam ‘920 discloses embodiments comprising 60 (PG 0039) and 20 (PG 0041) cycles.  It is axiomatic in ALD that controlling the number of ALD deposition cycles controls the thickness of the deposited film (e.g. Hwang ‘216 PG 0008).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to perform a number of ALD cycles sufficient to deposit a desired thickness of material on the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 15 – Elam ‘920 / Zhang ‘301 teach the method of claim 13, wherein the membrane is polypropylene (Zhang ‘301 PG 0002).  
Claim 16 – Elam ‘920 / Zhang ‘301 teach the method of claim 13, wherein the coating is an oxide and wherein the first ALD precursor is an organometallic precursor (Elam ‘920 PG 0039, zinc oxide deposited from diethyl zinc).  
Claim 17 – Elam ‘920 / Zhang ‘301 teach the e method of claim 13, wherein the network of pores is tortuous (Elam ‘920 PG 0033, gases enter the membrane from one side and pass through the pores to the other side; as the pores pass through the membrane, the pores are necessarily tortuous).  
Claim 18 – Elam ‘920 / Zhang ‘301 teach the method of claim 13, wherein the second ALD precursor is water Claim 7 – Elam ‘920 / Zhang ‘301 teach the method of claim 1, wherein the second ALD precursor is water (Elam ‘920 PG 0039).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elam ‘920 / Zhang ‘301 as applied to claim 1 above, and further in view of Afshar (“Growth mechanism of atomic layer deposition of zinc oxide: A density functional theory approach”, Afshar et al, Appl. Phys. Lett. 103, 251906 (2013); https://doi.org/10.1063/1.4852655 Submitted: 28 May 2013 . Accepted: 03 December 2013. Published Online: 18 December 2013.).
Claim 10 – Elam ‘920 / Zhang ‘301 teach the method of claim 1, but do not teach or suggest wherein the first deposition temperature is between 60°C and 1100C.  Afshar investigates the growth mechanism of ALD of zinc oxide (103, second column first full .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elam ‘920 / Zhang ‘301 as applied to claim 13 above, and further in view of Kowalik (“Extra-Low Temperature Growth of ZnO by Atomic Layer Deposition with Diethylzinc Precursor”, Acta Physica Polonica A, Vol 112 (2007) No. 2, 401-406).
Claim 19 – Elam ‘920 / Zhang ‘301 teach the method of claim 13, but does not teach or suggest wherein exposing the second precursor flux occurs immediately after exposing the first precursor flux without an intervening purge step.  Elam ‘920 is drawn in the present example to formation of a catalytic reactant film (e.g. PG 0004, 0008), which is a film that by definition needs to structurally interact with transient chemical flow.  Kowalik is drawn to the formation of zinc oxide ALD thin films from DEZ and water (402, Experimental Results) and teaches that the structure of the deposited film changes as a result of the system purging time (pages 402-405, the root mean square roughness, crystallographic structure and grain size of the deposited films vary as a function of the purge times used in the processing, with shorter purge times increasing the RMS, decreasing z-axis perpendicular growth mode, and increasing grain size).  .

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 25 OCT 2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The indicated rejections under 35 U.S.C. 112 have been withdrawn.
With regards to the 112 rejections, Examiner withdraws all previous 112 rejections as discussed above.
The remainder of Applicant's arguments filed 25 OCT 2021 have been fully considered but they are not persuasive.
Applicant argues (Page 7) that the cited references do not teach or suggest at least 100 ALD cycles, or alternatively, 150 to 300 ALD cycles, as regards Claims 1 and 13 respectively.  Applicant argues that the specification shows that the formation of a sufficient coating impacts the wetting properties of the membrane.  Examiner notes that in the art of ALD, it has been expressly recognized that controlling the number of ALD cycles performed controls the thickness of the film deposited (as evidenced by Hwang ‘213 as one example).  Controlling the number of cycles to deposit a sufficient coating (e.g. a desired thickness) is therefore prima facie
Applicant argues (Pages 6-7) that Zhang ‘301’s citation is taken from the background of the reference, noting that the invention discloses the use of an inorganic membrane.  Examiner notes that while Zhang ‘301 prefers the use of an inorganic membrane with a more uniform pore size distribution, it does still teach that organic and inorganic materials are known to be successfully used as filtration membrane materials (PG 0002).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712